15 F.3d 1160
304 U.S.App.D.C. 429
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNISYS CORPORATIONv.SPEIGHTS AND MICHEEL;  Nathaniel H. Speights, trading asSpeights & Micheel, trading as Legal Counsel, Inc.,individually and;  Richard A. Micheel, trading as Speights &Micheel, trading as Legal Counsel, Inc., individually and;Iverson O. Mitchell, III, trading as Speights & Micheel,trading as Legal Counsel, Inc., individually and;  Linda P.Holman, trading as Speights & Micheel, trading as LegalCounsel, Inc., individually and;  Legal Counsel, Inc., Appellants,Markborough-Viking Partnership;  Viking Capital, Inc.;Markborough Columbia, Inc.;  Norseman PropertyGroup, Ltd.;  Norseman Columbia, Inc.;Norseman Capital, Inc.
Nos. 93-7012, 93-7013.
United States Court of Appeals, District of Columbia Circuit.
Jan. 12, 1994.Suggestion for Rehearing In BancDenied May 25, 1994.

Before:  SILBERMAN, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These appeals were considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court's Order and Judgment Order, filed December 22, 1992, the subjects of appeal No. 93-7012, be affirmed substantially for the reasons stated by the district court.  It is


3
FURTHER ORDERED AND ADJUDGED that the district court's Memorandum and Order, filed June 26, 1991, the subject of appeal No. 93-7013, be affirmed substantially for the reasons stated by the district court.


4
The Clerk is directed to withhold issuance of the mandates herein until seven days after disposition of any timely petitions for rehearing.  See D.C.Cir. Rule 15.